The points raised by the assignments of error are that the evidence showed the deceased and the person driving the wagon to have been guilty of negligence contributing to cause her death, and did not show that her perilous situation was discovered by the engineer or the employés in the exercise of care to avoid injuring her. The controlling facts in the case of Railway Co. v. Tinon, 117 S.W. 936, are, we think, quite similar to the instant case, and in that case the questions now raised are discussed at length. We conclude that the ruling in that case would have application to this appeal, and that we would not be warranted in holding as a matter of law that the evidence does not support the conclusions of the jury as involved in their verdict.
It is thought that the court did not err in refusing the special charge complained of, and the assignments of error in that respect are overruled.
Judgment affirmed.